    Case: 1:19-cv-05133 Document #: 13 Filed: 11/18/19 Page 1 of 2 PageID #:81




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE: NATIONAL COLLEGIATE ATHLETIC                      MDL No. 2492
ASSOCIATION STUDENT-ATHLETE
CONCUSSION LITIGATION – SINGLE                           Master Docket No. 1:16-cv-08727
SPORT/SINGLE SCHOOL (FOOTBALL)



This Document Relates to:

CAMERON HUTCHERSON, Individually and on
Behalf of All Others Similarly Situated,
                              Plaintiff,                 Member Case Docket No. 1:19-cv-
                                                         05133
      vs.
                                                         Judge John Z. Lee
NATIONAL COLLEGIATE ATHLETIC
ASSOCIATION and GANNON UNIVERSITY,                       Magistrate Judge M. David Weisman
                     Defendants.



                    ATTORNEY APPEARANCE (GANNON UNIVERSITY)

To: Thomas G. Bruton, Clerk of Court

    Please enter my Appearance on behalf of defendant GANNON UNIVERSITY, only, per the

attached Attorney Appearance Form.

                                             Respectfully Submitted,



                                       By:    s/ Steven Pachman
November 18, 2019                             Steven Pachman
                                              PA Bar No. 78001
                                              Montgomery McCracken Walker & Rhoads LLP
                                              1735 Market Street
                                              Philadelphia, PA 19103-7505
                                              215-772-7492
                                              spachman@mmwr.com

                                              Attorney for Defendant Gannon University
Case: 1:19-cv-05133 Document #: 13 Filed: 11/18/19 Page 2 of 2 PageID #:81
